FITZSIMONS, P. J.
This is an action brought to recover damages for the negligent manner in which the defendant’s driver managed and drove one of its horses and wagons. The jury gave the plaintiff a verdict for the sum of $800. We agree with the appellant that it was the duty of the plaintiff to the defendant to show that the injuries complained of were caused solely by the negligence of the defendant’s servants, and that the plaintiff was free from contributory negligence. It appears to us that plaintiff very satisfactorily proved that she was greatly, and no doubt permanently, injured, 'and that such injuries were caused by the gross negligence of the boy (19 years of age) who acted as driver of the horse and wagon in question, and that plaintiff was not negligent. The question of ownership of the said horse and wagon, and in whose employ was the driver thereof, was disputed; but it appears that the jury was satisfied that the horse and wagon were owned by the defendant, and that the driver was its servant. The evidence is sufficient to justisfy that finding, and we shall not disturb it. Finding no error, we affirm the judgment, with costs.